Citation Nr: 0218844	
Decision Date: 12/03/02    Archive Date: 01/07/03

DOCKET NO.  01-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1945 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of 
the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which continued the 0 
percent evaluation for left ear hearing loss.  

In a February 2001 statement, the veteran requested that 
his claim for "11th cranial nerve disability" be reopened.  
This claim has not been the subject of a rating action and 
is not properly before the Board at this time.  It is 
referred to the RO for appropriate action.

In the veteran's substantive appeal, he requested a 
hearing before a member of the Board at the regional 
office.  He apparently withdrew this request in a letter 
dated August 14, 2001.  Although this letter is not in the 
claims file, it is referenced by the RO in an October 2001 
deferred rating decision, and acknowledged by the 
veteran's accredited representative in January 2002 
arguments to the Board.  As such, the veteran's request 
for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal. 

2.  Left ear average puretone threshold is 36.25 decibels 
with an 88 percent speech recognition ability that 
corresponds to acuity level II.  

3.  The veteran is not totally deaf in the right ear; his 
hearing corresponds to acuity level I.



CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991), 
38 C.F.R. §§ 4.14, 4.25, 4.85, Diagnostic Code 6100, 
Tables VI & VII (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service connected for left ear hearing 
loss.  In an August 2000 statement, the veteran stated 
that he could hardly hear in his left ear and this fact 
had been noted on his visit to the VA Medical Center in 
Long Beach.  He added that although he had been given a 
hearing aid, he was unable to wear it because of the 
sensitivity he had in his left ear.  

Records from the VA in Long Beach were requested from 
January 1998 to the present.  These did not show any 
treatment for his left ear hearing loss.

The veteran was provided examinations in October 2000.  On 
the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
50
45
LEFT
30
30
35
50

Average pure tone decibel loss was 36.25 in the left ear.  
Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 88 percent in the left 
ear.

In his substantive appeal dated April 2001, the veteran 
complained that he had to increase the volume on the TV 
and the radio because he could not make out what they were 
saying.  He indicated that when he was in a crowd, words 
were mumbled.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C. F. R. § 3.159 (2002) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran was informed of the provisions of the 
VCAA in an April 2001 letter. 

VA issued regulations to implement the VCAA in August 
2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b), 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was 
notified of the reasons and bases for the denial of his 
claim for a higher evaluation in the February 2001 rating 
decision, and the April 2001 statement of the case.  VA 
must also inform the veteran which evidence VA will seek 
to provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the February 2001 letter to the 
veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained all records of the veteran's claimed treatment 
and provided the veteran examinations in October 2000.  
The veteran has not identified any additional available 
evidence that might aid his claim.  The Board notes that 
the veteran has been afforded opportunity to present 
evidence and argument in support of his claim in written 
statements to VA.  There is sufficient evidence of record 
to decide the claim, and VA has satisfied its duties to 
notify and to assist the veteran.

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance 
with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (2002) (Schedule), which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2002).  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level.  To evaluate the degree of 
disability from unilateral service-connected defective 
hearing, the rating schedule establishes eleven (11) 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85(b), (e).  When hearing 
loss is service connected in only one ear, the non-service 
connected ear will be assigned Level I, unless there is 
total deafness in that ear.  See 38 C.F.R. §§ 3.383, 
4.85(f).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  See 38 C.F.R. 
§ 4.85(a).  Moreover, pursuant to 38 C.F.R. § 4.85(c), 
"Table VIa will be used when the examiner certifies that 
use of the speech recognition test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86."  Pursuant to subsection (a) of 38 
C.F.R. § 4.86, when the puretone threshold at the 1000, 
2000, 3000, and 4000 Hertz frequencies is 55 decibels or 
more, "the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  Id. 

In this case, the veteran's most recent VA audiological 
evaluation, dated in October 2000, revealed an average 
puretone threshold hearing level of 36.25 dB for the left 
ear, with a speech discrimination score of 88 percent.  
Application of these scores to table VI results in a 
designation of "II" for the left ear.  This, combined with 
the Roman Numeral designation of "I" for the veteran's 
nonservice-connected right ear, when applied to table VII, 
results in a noncompensable (0 percentage) evaluation for 
hearing impairment for the left ear under DC 6100.  Thus, 
under the circumstances described above, an increased 
disability rating for left ear hearing loss is not 
warranted in this case. 

The Board has also considered sections 4.86(a) and (b) 
with respect to the veteran's claim.  However, given that 
the most recent evidence does not reflect puretone 
thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies at 55 dB's or more, consideration of Table VIa 
is not warranted in this instance.  Furthermore, 
consideration of section 4.86(b) is also not warranted, 
given that the evidence does not reflect a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz. 

The Board is cognizant that, in recent years, scientific 
and accurate techniques have become available for testing 
organic hearing loss, and that professional audiologists, 
in assessing hearing impairment, utilize these techniques.  
Experience has shown that controlled audiology testing 
makes possible a reliable and accurate reflection of the 
true extent of a veteran's hearing loss.  See Lendenmann, 
supra.  The Board thus concludes that, while the veteran 
sincerely believes his hearing is more severe than the 
current schedular rating assigned, the evidence of record 
reflects that the current noncompensable rating for left 
ear hearing loss is appropriate. 

The Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to 
be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. 3.321(b).  However, the Board 
believes, as did the RO, that the regular schedular 
standards applied in the current case adequately describe 
and provide for the veteran's disability level.  The 
record does not reflect any recent hospitalization or 
medical treatment.  There is also no evidence of marked 
interference with employment, nor is there any contention 
to that effect.  The record, therefore, is devoid of 
evidence that would take the veteran's case outside the 
norm so as to warrant submission for consideration of the 
assignment of an extraschedular rating. 


ORDER

An compensable evaluation for left ear hearing loss is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

